

117 HR 5262 IH: EMBRACE Storm­water Management Act
U.S. House of Representatives
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5262IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2021Mr. Scott of Virginia (for himself, Mr. Wittman, Mr. Sarbanes, Mr. Brown, Mrs. Luria, and Ms. Mace) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to establish a Department of Defense program to carry out stormwater management projects on or related to military installations to improve the resilience of military installations and defense access roads and protect waterways and stormwater-stressed ecosystems.1.Short titleThis Act may be cited as the EMBRACE Storm­water Management Act or the Enhancing Military Base Resilience And Conserving Ecosystems through Stormwater Management Act.2.Department of Defense stormwater management projects for military installations and defense access roadsChapter 169 of title 10, United States Code, is amended by inserting after section 2815 the following new section:2815a.Stormwater management projects for installation and defense access road resilience and waterway and ecosystems conservation(a)Projects AuthorizedThe Secretary concerned may carry out a stormwater management project on or related to a military installation for the purpose of—(1)improving military installation resilience or the resilience of a defense access road or other essential civilian infrastructure supporting the military installation; and(2)protecting nearby waterways and storm­water-stressed ecosystems.(b)Project methods and Funding sourcesA stormwater management project may be carried out under this section as, or as part of, any of the following:(1)An authorized military construction project.(2)An unspecified minor military construction project under section 2805 of this title, including using appropriations available for operation and maintenance subject to the limitation in subsection (c) of such section.(3)A military installation resilience project under section 2815 of this title, including the use of appropriations available for operations and maintenance subject to the limitation of subsection (e)(3) of such section.(4)A defense community infrastructure resilience project under section 2391(d) of this title.(5)A construction project under section 2914 of this title.(6)A reserve component facility project under section 18233 of this title.(7)A defense access road project under section 210 of title 23.(c)Project prioritiesIn selecting stormwater management projects to be carried out under this section, the Secretary concerned shall give a priority to project proposals involving the retrofitting of buildings and grounds on a military installation or retrofitting a defense access road to reduce stormwater runoff.(d)Project activitiesActivities carried out as part of a stormwater management project under this section may include, but are not limited to, the following:(1)The installation, expansion, or refurbishment of stormwater ponds and other water-slowing and retention measures.(2)The installation of permeable pavement in lieu of, or to replace existing, nonpermeable pavement.(3)The use of planters, tree boxes, cisterns, and rain gardens to reduce stormwater runoff.(e)Project coordinationIn the case of a stormwater management project carried out under this section on or related to a military installation and any project related to the same installation carried out under section 2391(d), 2815, or 2914 of this title, the Secretary concerned shall ensure coordination between the projects regarding the water access, management, conservation, security, and resilience aspects of the projects.(f)Annual Report(1)Not later than 90 days after the end of each fiscal year, each Secretary concerned shall submit to the congressional defense committees a report describing—(A)the status of planned and active stormwater management projects carried out by that Secretary under this section; and(B)all projects completed by the Secretary concerned during the previous fiscal year.(2)Each report shall include the following information with respect to each stormwater management project described in the report:(A)The title, location, a brief description of the scope of work, the original project cost estimate, and the current working cost estimate.(B)The rationale for how the project will—(i)improve military installation resilience or the resilience of a defense access road or other essential civilian infrastructure supporting a military installation; and(ii)protect waterways and stormwater-stressed ecosystems.(C)Such other information as the Secretary concerned considers appropriate.(g)DefinitionsIn this section:(1)The term defense access road means a road certified to the Secretary of Transportation as important to the national defense under the provisions of section 210 of title 23.(2)The terms facility and State have the meanings given those terms in section 18232 of this title.(3)The term military installation includes a facility of a reserve component owned by a State rather than the United States.(4)The term military installation resilience has the meaning given that term in section 101(e)(8) of this title.(5)The term Secretary concerned means—(A)the Secretary of a military department with respect to military installations under the jurisdiction of that Secretary; and(B)the Secretary of Defense with respect to matters concerning the Defense Agencies and facilities of a reserve component owned by a State rather than the United States..